TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 29, 2020



                                     NO. 03-18-00307-CV


                       Robert Anding and Roberta Anding, Appellants

                                                v.

City of Austin, Texas; and Ferdinand D. Clervi, Austin Municipal Court Judge, Appellees




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the judgment signed by the trial court on April 30, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that the district court did not err

in denying the Andings’ motion for summary judgment and in granting the City’s motion for

summary judgment. Accordingly, we affirm the district court’s summary judgment in favor of

the City. The Court also holds that the district court did err in sustaining Clervi’s plea to the

jurisdiction. The Court therefore reverses the district court’s order sustaining the plea and

remands the Andings’ mandamus claim against Clervi to the district court for further

proceedings.


Each party shall bear their own costs relating to this appeal, both in this Court and in the court

below.